Citation Nr: 1606419	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned at a June 2012 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

In March 2014, the Board denied reopening the Veteran's claim on the basis that new and material evidence had not been submitted. See March 2014 Board Decision. In April 2014, the United States Court of Appeals for Veterans Claims (Court) reversed the Board's decision, and reopened and remanded the case for adjudication on the merits. 38 U.S.C.A. 7104(d)(1) (West 2014); see June 2015 Memorandum Decision.

The Board considers the record developed adequately to permit a decision on the merits. VA's past practice has generally been to return a claim to the RO for an initial merits determination where reopening has been granted on appeal except in certain circumstances. See, e.g., Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010). This practice required the Board either to obtain a waiver of RO consideration or to determine that the appellant would not be prejudiced by the Board's issuance of a merits decision. Id.; see also Bernard v. Brown, 4 Vet. App. 384, 390 (1993). The grounds for that practice have been revised to allow the Board to address the merits of a claim following reopening in the first instance without remand. 38 C.F.R. § 20.903 (2015); see also 76 Fed. Reg. 17,548 (Mar. 30, 2011) (promulgating a final rule striking the requirement that the Board notify appellants and their representatives of its intent to consider a law not considered by the RO where consideration could result in denial of an appeal). After this case was returned from the Court to the Board, the Board notified the appellant of his right to submit additional evidence in support of his appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future review of the appeal should consider the electronic record.


FINDINGS OF FACT

1. The appellant had a single period of service from May 1974 to March 1977, and was discharged under other than honorable conditions.

2. The misconduct committed by the appellant during service was willful and persistent. It did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service. 

3. The appellant was not insane at the time he committed the in-service misconduct.

4. The appellant's discharged is considered dishonorable.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA compensation benefits. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (stating the notice requirements of the VCAA apply to all elements of a claim, to include veteran status).

An October 2008 letter notified the appellant about what information was necessary to reopen his previously denied claim regarding his character of discharge, to include what information was necessary to substantiate his claim, the regulation governing character of discharge, and his and VA's respective duties in obtaining evidence. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs), and providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The claims file contains the appellant's service personnel and treatment records, and the appellant has not identified any other records needing to be obtained. Further, a medical opinion is not required to decide the claim. See id. The duty to assist is satisfied. See 38 C.F.R. § 3.159(c).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The appellant contends his character of discharge should not be a bar to VA compensation benefits. The appeal is denied. 

Service-connected compensation benefits may be granted to a veteran who has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d).

Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits. See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c).

Also, the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of VA that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by VA based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2014). 38 C.F.R. § 3.12(c)(6).

In determining whether compelling circumstances warranted the unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered. This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation. Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations. These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity. Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. 38 C.F.R. § 3.12(c)(6)(ii). 

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the AWOL period began. The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

As to the regulatory bars, which are at issue in this appeal, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, to include conviction of a felony; (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty, e.g. homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status. 38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n). An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct. Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the above conditions is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis. VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997). The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Here, the appellant's DD 214 reveals that he was on active duty as a light wheel vehicle mechanic from May 1974 to March 1977. The character of his discharge was under other than honorable conditions.

A review of his service personnel records (SPRs) shows that in February 1975, he received nonjudicial punishment under Article 15, Uniform Code of Military Justice (UCMJ) for being late to reveille formation. In July 1975, a special court-martial was held relating to the appellant's charge of theft of a portable television, valued at approximately $100, which belonged to another service member. He was found guilty, and sentenced to confinement for six months, as further reflected on his DD 214, which reveals that the appellant lost time amounting to 104 days. In October 1975, the appellant was reassigned to the U.S. Army Retraining Brigade, and his sentence was suspended. 

In December 1975, the appellant received nonjudicial punishment for being late to formation. In July 1976, he received nonjudicial punishment for backing up a truck without a back-up guide, hitting two parked vehicles. In December 1976, the appellant received nonjudicial punishment for three instances of being late for duty (two occurring on the same day), and for improperly servicing a truck battery and being late to report to the unit supply room. In February 1977, the appellant received a nonjudicial punishment for being late to formation.

In February 1977, action was taken to administratively discharge the appellant. A January 1977 service department psychiatric evaluation found that the appellant had no disqualifying mental disease or condition sufficient to warrant disposition through medical/psychiatric channels; was mentally responsible, both to distinguish right from wrong and to adhere to the right, and that he had the mental capacity to understand and participate in board proceedings; and that it was unlikely he would derive much help from group psychotherapy (although the evaluator noted he believed an attempt at group psychotherapy should be made).

Information regarding the proposed discharge reported the appellant had committed frequent acts of a discreditable nature, repeatedly shown a complete lack of interest in becoming a satisfactory soldier, and that his retention would adversely affect the military mission. A commanding officer submitted a written statement describing his performance as "totally unacceptable" and noting that his military life and personal life were not in order, and he had been given sufficient opportunity and help from his chain of command to improve them but had not made any attempts to do so. See J.L.B.'s Statement. Another commanding officer submitted a statement describing the appellant's duty performance as "totally unexceptional," with "habitual failure" to repair equipment, on separate occasions causing "damage and destruction of government property due to his lackadaisical attitude and carelessness." See E.P.P.'s Statement. A noncommissioned officer described the appellant's duty as "unsatisfactory," noting he "lack[ed] motivation towards his duties" and "demonstrated on numerous occasions that he can not report for work on time or follow simple instructions." See L.E.M. Statement.

A recommendation from the appellant's commanding officer to the commander of the U.S. Army Engineer Center Brigade for the appellant's discharge due to misconduct noted the appellant had one court martial and five Article 15 nonjudicial punishments. The appellant told his commanding officer he wanted to "soldier" until his scheduled separation from service in September 1977; however, his unit supervisors indicated he did not have the capabilities to perform his duties. The recommendation noted the appellant had several family problems, namely that his wife was arrested for shoplifting, that he had a deaf child, and that he had written bad checks. The commanding officer stated he believed the appellant was offered several past opportunities for rehabilitation, but he did not respond and there was no indication his duty performance would improve. The recommendation for discharge due to misconduct was approved.

A board of officers convened for the appellant's elimination board. During the proceeding, several witnesses testified to the appellant's poor duty performance, including that he would disappear for hours at a time or fail to show up for duty, and that he had received counseling that had no effect. His company commander noted he gave the appellant five days of emergency leave to care for his sick child, and that he took into consideration the instance where the appellant alleged his failures to repair were due to taking care of his child when his wife was in jail. The company commander also noted that the appellant said he was late sometimes because the bus did not start running until 6 am, but that the appellant could have walked to work in 15 minutes. He stated he did not think the appellant qualified for a hardship discharge, as he "brought on most of the hardships himself by failing to show up for duty on time and absenting himself without authority." Testimony of Witnesses, pp. 1-3. His staff sergeant testified that he was aware of the appellant's financial difficulties, and had informed him that if he continued to show up late for duty and disappear he would receive Article 15s, which would not help his financial situation, but that the appellant did not respond. Id. at 4.

The appellant testified that he essentially had valid excuses for all of the Article 15s he received. He alleged his first Article 15 for missing reveille formation was because he was stationed in Germany and could not adjust to the time difference. Id. at 7. He noted that with regards to the Article 15 he received for backing up a truck without a back-up guide, he had a ground guide who "was not looking." Id. at 6, 7. He testified that after his wife was arrested for shoplifting, he attempted to get a hardship discharge, but that his commanding officer told him "the best thing to do would be to get a couple of Article 15s and a Chapter 13." Id. He stated he was late for work at times because he had to take his son to the hospital while his wife was incarcerated, and that he had headaches that caused him to wake up late. He stated that his lack of promotion "built up inside me and slowed me down," and that he "began drinking more intensely." Id. He noted that a sergeant set up a budget for him, but that he did not make enough money to cover his bills. He testified that every time he was late he received an Article 15, and that he knew being late and receiving Article 15s did not help his financial situation. Id. at 7. He further testified that he asked for a transfer and that a lot of his problems were with his staff sergeant.

Other privates who were friends with the appellant testified on his behalf, calling him reliable and testifying they believed the appellant was "unduly punished" by the chain-of-command.

The board found that the appellant was undesirable for further retention because of misconduct for frequent acts of a discreditable nature and that his rehabilitation was not deemed possible, recommending discharge because of misconduct and a discharge under other than honorable conditions.

The appellant filed claims for disability benefits on multiple occasions. A June 1977 Administrative Decision by the RO determined that the appellant's character of discharge was considered a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4). This decision found that the appellant received an under other than honorable conditions discharge by reason of willful and persistent misconduct. The RO also found there was no evidence to indicate the appellant was insane at the time of commission of the acts that resulted in discharge. A September 2009 Administrative Decision by the RO found that new and material evidence had not been submitted to reopen the appellant's claim, and that his discharge continued to be dishonorable for VA purposes. An April 2010 Administrative Decision by the RO found that the appellant demonstrated willful and persistent misconduct, and that his military service was dishonorable for VA purposes.

Here, the question is whether the appellant's actions in service constituted willful and persistent misconduct such that his discharge under other than honorable conditions is considered to have been issued under dishonorable conditions.

After review of the evidence, including the appellant's lay statements and hearing testimony, the Board finds the appellant had other than honorable service due to his willful and persistent misconduct. Although the appellant reports, and the record reflects, that he had family and financial problems during service, he had numerous instances of misconduct occurring regularly throughout the entirety of his service. His period of service was from May 1974 to March 1977, and during that time he was punished for misconduct in February 1975, July 1975, December 1975, July 1976, December 1976, and February 1977. The frequency of his misconduct shows a pattern of behavior that may be characterized as willful - intentional or deliberate - in that there is no evidence of coercion or mental incapacity to suggest that it was otherwise. Further, the appellant testified during his elimination board proceedings that he was aware he would receive an Article 15 each time he was late. See Testimony of Witnesses, pp. 7.

The appellant was not discharged because of a minor offense. His discharge was due to a pattern of behavior that resulted in one court-martial and five Article 15 nonjudicial punishments. In Stringham v. Brown, 8 Vet. App. 445, 448 (1995), the Court noted that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance...could not constitute a minor offense." See also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994) (observing that drug use, unauthorized absence, drunk and disorderly conduct and failure to go to place of duty - were the types of offenses that would interfere with [the appellant's] military duties, indeed preclude their performance and thus could not constitute a minor offense). 

In this matter, the appellant's offenses were not offset by what could be described as otherwise honest, faithful and meritorious service. The theft of an item belonging to a soldier, and for which the appellant was found guilty beyond a reasonable doubt by Special Court Martial cannot be termed indicative of "honest" service, to say nothing of his inability to perform duty for approximately two of the period of six months that he was confined. That he was punished for failure to repair to company formation, and a reveille formation meant that at those times, the appellant was also unable to perform military duties. 

The evidence establishes that the appellant received an other than honorable discharge as a result of willful and persistent misconduct. There is no evidence the appellant was insane at the time he committed any of the offenses resulting in his discharge.

The character of his discharge from service is a bar to VA compensation benefits.


ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


